DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 Sep 2021 has been entered
Claim Objections
Claims 7 and 31 is objected to because of the following informalities: Claim 7 recites “a threaded section.” This should read “a treaded section.” Claim 31 recites “…the side surface thereof are adapted to engage…” in lines 3-4. This should read “the side surfaces thereof are adapted to engage.” Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 31, the claim recites “main surfaces joined by at one side surface” in the second line. This is confusingly worded and unclear. Is the claim intending to define the main surfaces “joined by a side surface,” “joined by at least one side surface,” “joined at one side by a side surface,” or something else? For the purposes of this examination, this limitation will be interpreted as best can be understood by examiner and is explained in the rejection below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11, 15-16, 21-23, 26-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winstead (US 2506007, previously cited).
Regarding claim 1, Winstead discloses a device for unseating beads of a tire from a rim onto which the tire is mounted comprising first and second facing tire-engaging members (13, 14) adapted to receive the tire therebetween and adapted to move relative to one another towards the tire so as to engage the tire adjacent the rim (col 2, lines 28-39), said first and second tire-engaging members being adapted for engaging first and second sidewalls of the tire such that a displacement of the first and second tire-engaging members towards each other causes said tire-engaging members to engage the first and second sidewalls of the tire so as to detach the tire from the rim (col 2, lines 35-39), the first and second facing tire-engaging members including respectively proximal (13) and distal (14) jaws with the tire being adapted to be positioned substantially therebetween (fig 1), wherein said proximal and distal jaws each include at least one plate, the plates of the proximal and distal jaws extending each along a respective main orientation (jaw 13 extends vertically down from element 12, jaw 14 extends vertically up from base 6) and being adapted to extend substantially towards respective sidewalls of the tire when the tire is positioned substantially therebetween (fig 1; see plates forming jaws 13 and 14 with tire sidewalls therebetween), the main orientation of each of the plates extending transversely (across) of the tire.
Regarding claims 2-4, Winstead further discloses the proximal and distal jaws include respectively upper (13) and lower (14) jaws and wherein the tire is adapted to be positioned substantially horizontally therebetween (fig 1); wherein one of the proximal and distal jaws (13) is mobile whereas the other of the proximal and distal jaws (14) is fixed (col 2, lines 10-15); the upper jaw (13) is mobile whereas the lower jaw (14) is fixed (col 2, lines 10-15) wherein a cylinder (10) is provided for displacing the upper jaw towards and away from the lower jaw (col 2, lines 28-42).
Regarding claims 11, 15 and 16, Winstead further discloses at least one of the plates of the proximal and distal jaws is curved (fig 2) so as to generally follow the edge of the rim; wherein the proximal jaw (13) is mobile whereas the distal jaw (14) is fixed (col 2, lines 10-15); and wherein a cylinder (10) is provided for displacing the proximal jaw towards and away from the distal jaw (col 2, lines 28-42).
Regarding claims 21-23, Winstead further discloses the plates of the proximal and distal jaws each have a thickness (thickness of tire engaging surfaces shown in fig 1) and each plate is adapted to engage at the thickness thereof a respective sidewall of the tire positioned between the plates (fig 1), thereby limiting an area of engagement thereof with the sidewalls (figs 1 and 2); wherein both the proximal and distal jaws are curved so as to generally follow the edge of the rim (fig 2). 
Regarding claim 26, Winstead further discloses said tire engaging members are adapted to engage the first and second sidewalls of the tire so as to detach both beads of the tire from the rim (col 2, lines 28-39). 
Regarding claims 27-29, Winstead further discloses the plate of the distal jaw (14) is curved (fig 2); wherein the plate of the proximal jaw (13) is substantially plate (fig 1; see planar bottom of plate); wherein the plate of the proximal jaw is substantially plane, whereas the plate of the distal jaw is curved such as to generally follow the edge of the rim (fig 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winstead as applied to claims 5 and 16 above, and further in view of Sheets (US 4969498, previously cited).
Regarding claim 6, Winstead teaches all the elements of claim 5 as described above. Winstead further teaches the main orientation of each plate of said upper and lower jaws is substantially vertical (fig 1; the plates act vertically on the tire), the plates of said upper and lower jaws being respectively mounted to a pivoting lever structure (handle 17 and associated levers), a cylinder (10), and to a fixed base (6) of the device. Winstead does not teach that the cylinder actuates the lever structure (in Winstead the lever structure actuates the cylinder). Sheets teaches a device for unseating beads of a tire wherein the upper jaw (21) is mounted to a pivoting lever structure (elements 10, 40, 11) actuated by a cylinder (30). It is obvious to apply a known technique to a known device ready for improvement to yield predictable results (MPEP 2143 I D). Therefore it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to apply the cylinder actuated lever structure of Sheets to the device of Winstead in order to achieve the predictable result of ensuring the jaw moves in a straight direction without slipping from the tire as taught by Sheets (paragraph starting col 4, line 53).
Regarding claim 17, Winstead teaches all the elements of claim 16 as described above. Winstead further teaches the plates are respectively mounted to a pivoting lever structure (handle 17 and associated levers), a cylinder (10), and to a fixed base (6) of the device. Winstead does not teach that the cylinder actuates the lever structure (in Winstead the lever structure actuates the cylinder). Sheets teaches a device for unseating beads of a tire wherein the proximal jaw (21) is mounted to a pivoting lever structure (elements 10, 40, 11) actuated by a cylinder (30). It is obvious to apply a known technique to a known device ready for improvement to yield predictable results (MPEP 2143 I D). Therefore it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to apply the cylinder actuated lever structure of Sheets to the device of Winstead in order to achieve the predictable result of ensuring the jaw moves in a straight direction without slipping from the tire as taught by Sheets (paragraph starting col 4, line 53).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winstead as applied to claim 1 above, and further in view of Zielewicz (US 6305453, previously cited).
Regarding claim 7, Winstead teaches all the elements of claim 1 as described above. Winstead does not teach an adjustable tire abutment adapted to position the tire such that the jaws face sidewalls of tire adjacent the rim. Zielewicz teaches a device for unseating beads of a tire from a rim including an adjustable tire abutment (16) adapted to be positioned so that when a threaded section of the tire is abutted thereto, the jaw (7) faces the sidewall of the tire adjacent the rim (fig 7). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include the adjustable tire abutment of Zielewicz to the device of Winstead, resulting in a positioning of the tire with the proximal and distal jaws facing respective sidewalls adjacent the rim, in order to allow the device to be adapted to fit multiple wheel sizes as taught by Zielewicz (col 5, lines 41-51; col 2, lines 48-53).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winstead as applied to claim 2 above, and further in view of Boehnke (US 2807380, previously cited).
Regarding claim 8, Winstead teaches all the elements of claim 2 as described above. Winstead further teaches the tire being elevated higher than the lower jaw and positioned between the upper and lower jaws (fig 1). Winstead does not teach a lever is provided for elevating part of the tire. Boehnke teaches a lever (24) for elevating a tire. It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide the lever of Boehnke in combination with the device of Winstead for elevating the tire to the desired position in order to assist a user in lifting a heavy tire as taught by Boehnke (col 4, lines 58-69).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winstead as applied to claim 1 above, and further in view of Baker (US 2006/0151121, previously cited).
Regarding claim 30, Winstead teaches all the elements of claim 1 as described above. Winstead does not teach the proximal and distal jaws horizontally spaced apart wherein the tire is adapted to be positioned substantially vertically therebetween. Baker teaches a device for unseating beads of a tire from a rim including proximal and distal jaws (32 and 36) horizontally spaced apart and wherein a tire is adapted to be positioned substantially vertically therebetween (fig 4). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to arrange the jaws or Winstead horizontally spaced apart to position the tire substantially vertically therebetween, as this vertical tire arrangement allows the tire to be easily positioned with minimal strength, thus reducing injuries to a user as taught by Baker ([0038]).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winstead as applied to claim 1 above, and further in view of Goracy (US 6276423).
Regarding claim 31, Winstead teaches all the elements of claim 1 as described above. Winstead does not teach the plates of the proximal and distal jaws including a pair of main surface joined by a side surface that is narrower than the main surfaces and positioned such that the side surfaces engage the sidewalls of the tire. Goracy teaches a device for unseating beads of a tire from a rim including a jaw (32) having a pair of spaced main surfaces (fig 1; front and back surfaces forming jaw 32) joined by a side surface (bottom facing surface between front and back surfaces forming tip as shown in fig 3) that is narrower than the main surfaces (fig 3 shows tip surface being narrow as compared to the main surfaces), the plate being positioned such that the side surface thereof is adapted to engage the sidewall of the tire (fig 3). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to arrange the proximal and distal jaws of Winstead to engage the side walls of the tire with a side surface that is narrower than a pair of spaces main surfaces, as this configuration forms a wedge as taught by Goracy (col 1, lines 66-67), which provides increased mechanical advantage to aid in removing the tire. 
Response to Arguments
Applicant's arguments filed 22 Sep 2021 have been fully considered but they are not persuasive. Applicant argues that the “main orientations” of the jaws of Winstead are horizontal and therefore not transverse to the tire as claimed. Examiner respectfully disagrees. Claim 1 recites “the proximal and distal jaws extending each along a respective main orientation.” Therefore the “main orientation” is a direction in which the jaws extend. As broadly claimed, the jaw 13 Winstead extends vertically down from element 12 (fig 2) and the jaw 14 extends vertically up from base 6. These orientations extend transverse to the horizontally arranged tire, as claimed. Further, even if the “main orientations” are considered to be horizontal as argued by applicant, these would still extend transverse to the tire, as they extend across the tire. Regarding the limitations of new claim 31, the newly cited Goracy teaches the claimed narrow engagement as detailed in the rejection above.
Regarding claim 7, applicant argues that Zielewicz does not teach the tire abutment abutting a threaded section of the tire. However, as shown in fig 7, the abutment 16 directly contacts an outer surface of the tire, which can be considered a “section” of the tire as broadly claimed. The outer surface of the tire has treads on its circumferential surface. There is no limitation requiring direct contact with a tread of the tire. Further, note that limitations to the structure of the tire do not limit the structure of the claimed device.
Regarding claim 8, applicant argues that the lever of Boehnke is not used to change the relative position between the tire and jaw. However, the specific steps for using the lever do not limit the apparatus claim, which includes the device in combination with a lever. Since Boehnke teaches a lever capable of elevating a part of a tire, and Winstead teaches a part of the tire must be elevated higher than the lower jaw, the claim is rendered obvious by the combination of Boehnke and Winstead. 
Regarding claim 30, applicant argues that Baker does not teach a pair of jaws. However, Winstead teaches the use of a pair of jaws. Further, in the context of Baker, plate 32 forms a pair of jaws with element 36, the plate 32 constituting a fixed jaw.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar tire bead unseating devices are cited, including those with narrow jaws.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723